DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Soifer on 10/20/2021.

The application has been amended as follows: 
In the claims:
1.	At line 1, insert “, a courtesy light,” after the word “engine”. 
At line 3, replace article “a” with article “the”. 
	7.	At line 2, insert “and a courtesy light” after the word “engine”.
		At line 3, insert “of the courtesy light” after the word “function”.

[End of amendment]

Reasons for Allowance
Claims 1, 4-7 and 10-17 are allowed. 
The following is an examiner’s statement of reasons for allowance. 

McBride, in a same or similar field of endeavor, teaches an access management system (see e.g. FIG. 1), wherein the system comprises a timer (whose value is increased or decreased by a unit or units as known in the art of timers), wherein activation of the one or more functions of the disclosed access system are not possible (i.e. terminate transmission of the second interrogation signal [see e.g. ¶0024] and is activated only when the user pulls door handle or a function is at least temporarily stopped or paused since the courtesy light is switched off) when the timer reaches a predetermined value (see e.g. para. [0024] and [0036]). 
Cuddihy teaches a timer which includes a counter (see e.g. claim 2). 
However, the claimed subject matter, “prohibit activation of the courtesy light if the count value reaches a predetermined value without the engine having been started, and to reset the count value of the counter either upon starting of the engine or upon the engine operating for a predetermined period of time”, is not deemed to be obvious in light of the prior art references. 
Similarly, claims 4-7 and 10-17 are also allowed for comprising claim subject matter which is similar in scope of the allowable claim subject matter as indicated above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD ADNAN whose telephone number is (571)270-3705. The examiner can normally be reached Monday-Thursday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MUHAMMAD ADNAN/Primary Examiner, Art Unit 2688